Citation Nr: 0122075	
Decision Date: 08/31/01    Archive Date: 09/12/01

DOCKET NO.  00-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran served in active service from 
May 1968 to February 1970. 

Additionally, the Board notes that, in a VA form 21-4138 
(Statement in Support of Claim) received in May 2000, the 
veteran indicated that he was unable to work due to his PTSD.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is referred to the RO for appropriate action.


REMAND

The record shows that the RO originally granted service 
connection for PTSD in a March 2000 rating decision and 
assigned a 30 percent evaluation effective October 1999 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Subsequently, in an October 2000 Hearing Officer decision, 
the veteran's award was increased to a 50 percent evaluation 
effective October 1999.  At present, the veteran is seeking a 
disability evaluation in excess of 50 percent on the grounds 
that he is unable to work due to his PTSD symptomatology.  
However, from the Board's review of the evidence, the record 
is not complete and requires additional development before 
the Board can consider the merits of the veteran's argument.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated.  See 38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).   

In this respect, the Board notes that in relation to the 
present appeal, the veteran's 
May 2000 notice of disagreement indicates that he is unable 
to work due to his PTSD.  He reports that he is currently 
self-employed, however, he cannot sufficiently function so as 
to be able to make a living.  Also, he notes that he has 
short term memory loss, stays away from others, has 
flashbacks, has difficulty sleeping and has problems coping 
with anger.  Additionally, the June 2000 substantive appeal 
indicates he has flattened affect, is unable to maintain 
social relationships, has panic attacks three or more times a 
week, is unable to work with anyone else for any period of 
time, and continues to have problems with interpersonal 
relationships, including with his children.  However, the 
Board also notes that during the September 2000 RO hearing 
the veteran indicated that he works as an independent 
contractor giving maintenance to buildings, is able to work 
an average of 20 to 30 hours a week, and is currently in an 
intimate relationship. 

While the record includes a November 1999 VA examination 
report, the Board notes that the objective medical evidence 
of record does not necessarily show that the veteran 
manifests the symptoms required for a disability evaluation 
in excess of 50 percent on the basis of the veteran's 
inability to work.  While the veteran has claimed that he 
cannot work with others, he reports he is able to work 20 to 
30 hours a week as an independent contractor and has not 
presented any specific examples of conflict with supervisors 
or coworkers that caused him to be unable to work.  The 
evidence may indicate that his psychiatric symptomatology has 
affected his employability, but it is not clear whether the 
psychiatric symptoms alone are enough to render him 
unemployable.  Therefore, in order to assure that VA's 
statutory obligation to assist the appellant is fulfilled, an 
examination is required. See Waddell v. Brown, 5 Vet. App. 
454, 456-57 (1993).  In light of what appears to be somewhat 
conflicting evidence regarding the impact of the veteran's 
service- connected PTSD on his ability to work, the Board 
finds that additional examination including a social and 
industrial survey would aid the Board in its disposition of 
this issue.

Furthermore, the Board notes that the record includes various 
private medical records and statements from Patrick M. Flynn, 
ACSW, from 1999 to 2000 which were contained within the 
medical records received from the Iowa City VA Medical Center 
(VAMC).  However, upon a preliminary review of the evidence, 
the Board finds that additional treatment records from this 
health care provider may be obtained directly from Mr. Flynn.  
Moreover, as per the September 2000 RO hearing transcript and 
a September 2000 deferred rating decision, the veteran was 
treated at the Out-patient VA Medical Center in Dubuque 
during 1999.  However, these medical records are not 
currently included in the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . . .").  As such, the RO should 
assist the veteran in obtaining any and all treatment records 
from Mr. Flynn and the Out-patient VA Medical Center in 
Dubuque, as well as any additional relevant evidence 
supporting his claim for an increased rating based on his 
unemployability.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 
3.102, 3.159).   

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) regarding his treatment by 
all health care providers who have 
treated him for his service connected 
PTSD, including but not limited to 
Patrick M. Flynn, ACSW.  Once the 
necessary authorizations are received 
from the veteran, the RO should contact 
these health care providers and request 
that they submit copies of all records 
regarding the veteran's treatment.  All 
records subsequently received should be 
made a permanent part of the appellate 
record. Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the veteran that the above records 
could not be obtained.

3.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records from the Out-patient 
VA Medical Center in Dubuque from 
January 1999 to the present.  If the 
search for these records has negative 
results, the claims file must be 
properly documented with information 
obtained from the VA facility 
indicating that these records were not 
available.

4.  The RO should request that the 
veteran submit an up-to-date employment 
statement.

5.  A social and industrial survey 
should be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily 
activities, behavior, social 
integration and any efforts at 
obtaining employment.

6 (a).  The RO should ensure that the 
veteran is scheduled for a VA 
psychiatric examination to evaluate his 
PTSD.  The examiner should be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed. The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  Any necessary tests or 
studies should be conducted.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss all relevant medical 
evidence regarding the veteran's 
service-connected PTSD and reconcile 
any contradictory evidence regarding 
the level of his occupational 
impairment and any prior medical 
findings.  The examiner should render a 
medical opinion as to which symptoms 
and what social and occupational 
impairment are attributable to the 
service-connected PTSD as opposed to 
any nonservice-connected condition(s).

(b)  The veteran's service-connected 
PTSD should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial 
impairment, in light of the veteran's 
recorded medical, educational, and 
vocational history. The examiner must 
express an opinion as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's PTSD, as 
distinguished from impairment due to 
nonservice-connected disorders.

7.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

8.  Thereafter, the RO should 
reconsider the veteran's entitlement to 
an increased evaluation for PTSD.  If 
the benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
appropriate length of time in which to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




